57 N.Y.2d 809 (1982)
Gail B. B. Martinez, Respondent,
v.
Michael B. Konczewski, Appellant.
Court of Appeals of the State of New York.
Decided October 7, 1982.
Charles J. McEvily for appellant.
Fred Ehrlich for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (85 AD2d 717). We read the memorandum as determining that it is in the best interests of the child that custody remain in the mother.